NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30142

                Plaintiff-Appellee,             D.C. No. 3:19-cr-00344-JO-1

 v.
                                                MEMORANDUM*
JOSE RAMON SANCHEZ-RAMIREZ,

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    21-30143

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00162-JO-1

 v.

JOSE RAMON SANCHEZ-RAMIREZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Robert E. Jones, District Judge, Presiding

                       Argued and Submitted April 11, 2022
                               Seattle, Washington

Before: BOGGS,** HURWITZ, and KOH, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      After Jose Sanchez-Ramirez was indicted for illegal reentry in violation of 8

U.S.C. § 1326, he moved to dismiss the indictment, collaterally attacking a 2009

administrative removal order, and arguing that but for due-process violations in the

issuance of that order, he would have applied for relief under the Convention Against

Torture (“CAT”). The government conceded for purposes of argument that due-

process violations had occurred, but argued that the motion to dismiss should be

denied because Sanchez had not demonstrated prejudice. The district court denied

the motion. Sanchez then entered a conditional guilty plea, reserving the right to

appeal that order. We affirm.

      1.     The district court did not err in declining to presume prejudice. Sanchez

argues that he was denied due process because the Notice of Intent to Issue a Final

Administrative Removal Order served on him was in English, a language he did not

understand, and immigration officials did not explain it to him in Spanish. But we

have required a showing of actual prejudice in similar circumstances. See United

States v. Reyes-Bonilla, 671 F.3d 1036, 1044, 1047–49 (9th Cir. 2012). We therefore

decline to presume prejudice here.

      2.     To establish prejudice, Sanchez had the burden of showing that it is

“plausible” he would have been granted CAT relief had he sought it in 2009. United


      **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.

                                          2
States v. Ramos, 623 F.3d 672, 684 (9th Cir. 2010). This showing requires “some

evidentiary basis on which relief could have been granted, not merely a showing that

some form of immigration relief was theoretically possible.” Reyes-Bonilla, 671

F.3d at 1049–50.

      The district court did not err in finding that Sanchez did not make the requisite

showing. CAT protection is only available if “it is more likely than not that [a

petitioner] would be tortured” upon removal. 8 C.F.R. § 208.16(c)(2). Sanchez’s

claim focused on a single incident in which his father was attacked in Mexico by

rival ranchers when Sanchez was eight years old. He made no claim that he faced

any harm in the approximately nine years he remained in Mexico after the incident,

and indeed told authorities in 2008 that he did not fear harm if returned to Mexico.

The documentary evidence only shows a generalized risk of violence in Mexico, not

that it is more likely than not that Sanchez would be tortured if removed. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

      AFFIRMED.




                                          3